Citation Nr: 0727851	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for heat intolerance with rhabdomyolysis and history of heat 
stroke.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 2000 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  Although the veteran 
requested a hearing before the Board, he failed to attend his 
hearing scheduled for November 2006.  His request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2006).


FINDING OF FACT

The veteran's heat intolerance with rhabdomyolysis and 
history of heat stroke is manifested by intermittent episodes 
of tachycardia, headaches, feeling flush, lethargy, and 
confusion when exposed to warmer temperatures; there is no 
competent evidence that the veteran has a hemoglobin less 
than 10 gm/100 ml or increased pulse pressure or blood 
pressure.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for heat intolerance with rhabdomyolysis and history 
of heat stroke have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.117, 
Diagnostic Code 7700, 4.119, Diagnostic Code 7900 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in June 2003, July 2005, February 2006, 
and May 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  Moreover, the July 2005, 
February 2006, and May 2006 letters expressly informed the 
veteran of the need to submit any evidence in his possession 
that pertains to the claim.  He was also specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally these letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board notes that all of these letters were sent to the 
veteran after the March 2003 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in the June 2003, July 2005, 
February 2006, and May 2006 letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and (supplemental) statements of the case were 
provided to the veteran in December 2003 and February 2006.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Letter sent in March and May 2006 provided such 
notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record is a June 2006 letter from Drs. Wang and 
Abrams submitted by the veteran.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  Finally, the 
Board notes that he was afforded a VA examination for the 
specific purpose of rating the current level of his 
disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In the present claim, the veteran seeks an initial rating in 
excess of 10 percent for heat intolerance with rhabdomyolysis 
and history of heat stroke.  In his February 2004 VA Form-9, 
the veteran stated that he has regular episodes of headaches, 
feeling flush, heat spells, erratic body temperatures, heart 
rate spikes, and mood swings.  He also reported that he 
carries a liter of water with him at all times and that 
exposure to heat leaves him feeling drained of energy.  He 
does not take any medication for this disability; however, he 
indicated in many of his written statements that his 
lifestyle has been altered to avoid heat exposure, including 
where he works, when he works, the intensity of work effort, 
and careful planning of outdoor activities.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).  In the present appeal, there is no competent 
evidence that the veteran's heat intolerance with 
rhabdomyolysis and history of heat stroke has increased in 
severity during this appeal; therefore, a staged rating is 
unnecessary.

The veteran's service-connected heat intolerance disorder is 
evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7999-7900 
(2006).  Diagnostic Code 7999 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.119.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006).  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2006).  The 
veteran's heat intolerance disability has been rated as 
analogous to hyperthyroidism.

Under Diagnostic Code 7900, a 10 percent evaluation is 
assigned for tachycardia, which may be intermittent, and 
tremor, or; continuous medication required for control.  A 30 
percent evaluation is assigned for tachycardia, tremor, and 
increased pulse pressure or blood pressure.  A 60 percent 
evaluation is assigned for emotional instability, 
tachycardia, fatigability, and increased pulse pressure or 
blood pressure.  A 100 percent evaluation is assigned for 
thyroid enlargement, tachycardia (more than 100 beats per 
minute), eye involvement, muscular weakness, loss of weight, 
and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic 
Code 7900.

The veteran was treated during service for three heat 
injuries (one episode of heat stroke and two episodes of heat 
exhaustion) within a twelve month period.  See Medical 
Evaluation Board (MEB) Report dated in September 2002.  
Service medical records demonstrate that he also experienced 
an acute episode of rhabdomyolysis during his first heat 
injury (heat stroke).  According to the MEB Report, the 
veteran now quickly shows signs of heat intolerance when 
exposed to severe heat.  His condition upon service 
separation in January 2003 was considered stable as long as 
he avoided further heat injuries.

Since service separation, the veteran has experienced at 
least one heat-related episode.  In November 2005, he went to 
the Dominican Republic for a mission trip.  While working 
outside in the 90 degree temperatures he became lethargic, 
confused, extremely flushed, mildly tachycardiac, and 
hypotensive.  See June 2006 letter from Drs. Wang and Abrams.  
He was treated with six bags of saline over a twelve hour 
period.  Physicians accompanying him on the mission trip 
(Drs. Wang and Abrams) indicated that although the rest of 
the group was hot and fatigued, no one but the veteran 
demonstrated these symptoms.  

Less than one week after his heat-related incident in the 
Dominican Republic the veteran evaluated at the Indianapolis 
VA Medical Center.  He continued to complain that he felt 
"washed out."  Pertinent clinical findings include a 
temperature of 97.2 degrees, a pulse of 57 beats per minute, 
a blood pressure reading of 121/78, and a hemoglobin at 15.7 
gm/100 ml.  He was discharged a few hours later from 
emergency care with a diagnosis of dehydration.

Additional medical records are silent for any additional 
post-service heat-related incidents.  However, as mentioned 
above, the veteran contends that he continues to have 
intermittent symptoms of heat intolerance, including 
flushing, heart racing/pounding, fatigue, headaches, and mood 
swings.

The veteran was evaluated for his heat intolerance in 
November 2002 and January 2006.  At his November 2002 fee-
based VA examination he reported that he was not on any 
medications and that, in general, he can sustain heavy 
physical activity without immediate distress.  The examiner 
noted that there was no current pathology with no evidence of 
complications; the diagnosis was subject to heat strokes by 
history.  The January 2006 examination report reflects the 
veteran's medical history of heat injuries, including the 
November 2005 episode in the Dominican Republic, and his 
acute episode of rhabdomyolysis.  When examined, the veteran 
demonstrated no signs of uncertainty of movement, pain, 
increased fatigability, weakness, or decreased coordination 
of his muscles.  

After careful review of the evidence, the Board concludes 
that the veteran does not meet the criteria for a higher 
evaluation under Diagnostic Code 7900.  In this regard, there 
is no evidence that the veteran has an increased pulse 
pressure or blood pressure.  Moreover, although the veteran 
asserts that he experiences "mood swings" related to his 
heat intolerance, the contemporaneous evidence of record 
demonstrates that he becomes lethargic and confused in 
extreme heat.  See June 2006 letter from Drs. Wang and 
Abrams.  The Board does not find that lethargy and confusion 
are synonymous with "emotional instability," as 
contemplated by higher evaluations.  

As discussed above, there is evidence of intermittent 
tachycardia and easy fatigability, symptoms consistent with a 
60 percent evaluation.  However, the Board observes that all 
ratings in excess of 10 percent contemplate increased pulse 
pressure or blood pressure.  Unfortunately for the veteran, 
there is no competent evidence of record that any of his heat 
episodes have been manifested by such symptomatology.  
Rather, as noted in the June 2006 letter from Drs. Abrams and 
Wang, the veteran became hypotensive during his November 2005 
heat-related incident.  Additionally, the veteran's blood 
pressure was 121/78 within one week of this incident.  As 
such, entitlement to an evaluation in excess of 10 percent is 
not warranted.

The veteran's accredited representative submitted a statement 
in July 2005 which asserted that his symptomatology met the 
criteria for a 30 percent evaluation for anemia.  See 
38 C.F.R. § 4.117, Diagnostic Code 7700 (2006).  The Board 
observes that the RO considered whether the veteran was 
entitled to a higher evaluation under Diagnostic Code 7700, 
and provided him with the applicable rating criteria in the 
December 2003 statement of the case.  

According to Diagnostic Code 7700, a 10 percent evaluation is 
assigned for a hemoglobin of 10 gm/100 ml or less, with 
findings such as weakness, easy fatigability, or headaches.  
A 30 percent evaluation is assigned for a hemoglobin of 8 
gm/100 ml or less, with finding such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent evaluation is assigned for a hemoglobin 
of 7 gm/100 ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
Finally, a maximum 100 percent evaluation is assigned for a 
hemoglobin of 5 gm/100 ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest. 

The Board acknowledges that the evidence, as discussed above, 
demonstrates that the veteran exhibits symptomatology such as 
weakness, easy fatigability, and headaches, and 
lightheadedness, as found in the rating criteria for both a 
10 percent and a 30 percent evaluation.  However, the 
critical difference between a 10 percent and a 30 percent 
evaluation (and even higher ratings) under Diagnostic Code 
7700 is the hemoglobin ratio.  In the veteran's case, there 
is no medical evidence of record of a hemoglobin less than 10 
gm/100 ml throughout this appeal.  The veteran's service 
medical records demonstrate hemoglobin ranging from 12.3 
gm/100 ml in June 2002 to 15.1 gm/100 ml in December 2001.  
His hemoglobin was 15.7 gm/100 ml in November 2005.

In addition to a lack of evidence of a hemoglobin less than 
10 gm/100 ml, there is no evidence of any cardiomegaly, 
dyspnea on mild exertion or at rest, three episodes of 
syncope in the last six months, or high output congestive 
heart failure.  As such, the Board concludes that the 
veteran's disability picture most closely approximates his 
current 10 percent evaluation under Diagnostic Code 7700.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation than such currently assigned to 
the veteran's heat intolerance disability.  In this regard, 
there is no evidence of any residuals related to the 
veteran's in-service episodes of acute rhabdomyolysis and 
heat stroke other than his susceptibility to heat which has 
been evaluated above.

Finally, the Board has considered the veteran's February 2004 
statement that the rating schedule for heat stroke is 
inadequate.  In this regard, the Board considered whether 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, 
was warranted.  However, the Board finds that such referral 
is not warranted because there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's service-connected disability.  
Certainly the Board acknowledges that the veteran's heat 
intolerance has impacted his occupational choices.  However, 
as noted in the January 2006 VA examination report, the 
veteran's current position as a design engineer and Manager 
of Government Contractor Safety and Security does not involve 
physical exertion.  Furthermore, the VA examiner indicated 
that the veteran's disability had no significant occupational 
effects.

The Board acknowledges that the veteran feels he is entitled 
to a higher evaluation for his service-connected heat 
intolerance with rhabdomyolysis and history of heat stroke is 
denied.  Unfortunately, as a layperson, he is only competent 
to provide evidence regarding his symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
must rely on medical evidence and professional opinion 
regarding the nature and severity of his disease.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the present 
case, the evidence of record demonstrates that the veteran, 
although inconvenienced by the need to limit exposure to heat 
as well as experiencing intermittent episodes of tachycardia, 
headaches, and feeling flush, is able to find and maintain 
employment with virtually no impact from his disability other 
than not being able to work in hotter climates as he prefers.  
This is significant, especially when considering that the 
purpose of the rating schedule is to compensate for decreases 
in earning capacity due to service-connected disabilities.  
See 38 C.F.R. § 4.1 (2006).  In light of his current 
disability picture, the Board feels that the current 10 
percent evaluation is appropriate given the impact of his 
disability on his employment and earning capacity.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, it finds that a 
preponderance of the evidence is against assigning an 
evaluation in excess of 10 percent for the veteran's heat 
intolerance with rhabdomyolysis and history of heat stroke 
for any period of this appeal.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for heat intolerance with 


rhabdomyolysis and history of heat stroke is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


